     Case 3:19-cv-02805-L-BH Document 11 Filed 08/25/20                              Page 1 of 2 PageID 52



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ASRAF ROBINSON, #2229990,                                  §
                                                           §
         Plaintiff,                                        §
v.                                                         §     Civil Action No. 3:19-CV-2805-L-BH
                                                           §
MARIAN BROWN, et al.,*                                     §
                                                           §
         Defendants.                                       §

                                                      ORDER

         On July 6, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 10) was entered, recommending that the court dismiss without

prejudice this action for failure to prosecute or comply with a court order under Federal Rule of Civil

Procedure 41(b) as a result of Plaintiff’s failure to file his complaint on the proper form and either

pay the requisite filing fee or file a motion to proceed in forma pauperis within thirty days as

directed. Although filed as a habeas action, the Report indicates that Plaintiff’s pleadings were

liberally construed as a civil rights action arising under 42 U.S.C. § 1983 because they do not

challenge a conviction or Plaintiff’s custody. They, instead, allege that Plaintiff was assaulted while

in custody and received inadequate medical care. No objections to the Report were received as of

the date of this order.

         Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the




         *
          Plaintiff’s pleadings indicate that the action is brought against “Marian Brown, et all [sic],” although Marian
Brown is the only defendant identified. Doc. 1.

Order – Page 1
  Case 3:19-cv-02805-L-BH Document 11 Filed 08/25/20                     Page 2 of 2 PageID 53



court. Accordingly, the court dismisses without prejudice this action under Rule 41(b) for failure

to prosecute or comply with a court order.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal point

of arguable merit and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate

motion to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals

for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 25th day of August, 2020.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
